
	
		II
		112th CONGRESS
		2d Session
		S. 3236
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  protection and enforcement of employment and reemployment rights of members of
		  the uniformed services, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Servicemember Employment
			 Protection Act of 2012.
		2.Unenforceability
			 of agreements to arbitrate disputes arising under USERRA
			(a)In
			 generalSubchapter III of chapter 43 of title 38, United States
			 Code, is amended by adding at the end the following new section:
				
					4328.Unenforceability
				of agreements to arbitrate disputes
						(a)Protection of
				employee rightsNotwithstanding any other provision of law, any
				clause of any agreement between an employer and an employee that requires
				arbitration of a dispute arising under this chapter shall not be
				enforceable.
						(b)Exceptions(1)Subsection (a) shall
				not apply with respect to any dispute if, after such dispute arises, the
				parties involved knowingly and voluntarily agree to submit such dispute to
				arbitration.
							(2)Subsection (a) shall not preclude the
				enforcement of any of the rights or terms of a valid collective bargaining
				agreement.
							(c)Validity and
				enforcementAny issue as to whether this section applies to an
				arbitration clause shall be determined by Federal law. Except as otherwise
				provided in chapter 1 of title 9, the validity or enforceability of an
				agreement to arbitrate referred to in subsection (a) or (b)(1) shall be
				determined by a court, rather than the arbitrator, regardless of whether the
				party resisting arbitration challenges the agreement to arbitrate specifically
				or in conjunction with other terms of the agreement.
						(d)ApplicationThis
				section shall apply with respect to all contracts and agreements between an
				employer and an employee in force before, on, or after the date of the
				enactment of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 4327 the following
			 new item:
				
					
						4328. Unenforceability of
				agreements to arbitrate
				disputes.
					
					.
			(c)ApplicationThe
			 provisions of section 4328 of title 38, United States Code, as added by
			 subsection (a), shall apply to—
				(1)any failure to
			 comply with a provision of or any violation of chapter 43 of title 38, United
			 States Code, that occurs before, on, or after the date of the enactment of this
			 Act; and
				(2)to all actions or
			 complaints filed under such chapter 43 that are pending on or after the date of
			 the enactment of this Act.
				3.Expansion of
			 employment and reemployment rights of members of uniformed services to include
			 protection for absences from employment for medical treatment relating to
			 service-connected injuries and illnesses
			(a)In
			 generalSection 4303(13) of
			 title 38, United States Code, is amended by inserting a period for which
			 a person is absent from a position of employment for the purpose of medical or
			 dental treatment for an injury or illness incurred or aggravated in line of
			 duty during a period of service in the uniformed services, after
			 for any such duty,.
			(b)FMLA
				(1)Rule of
			 constructionFor purposes of that section 4303(13) and each
			 covered provision—
					(A)the reference in
			 that section 4303(13) to a period for which a person is absent from a position
			 of employment for the purpose of medical or dental treatment shall not be
			 considered to be a reference to a period of leave under a covered provision;
			 and
					(B)the person's
			 employer shall not designate the period of absence as such a period of
			 leave,
					unless the
			 person requests and obtains the leave under the corresponding covered
			 provision.(2)DefinitionIn
			 this subsection, the term covered provision means—
					(A)title I of the
			 Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), including the
			 application of that title under the Congressional Accountability Act of 1995 (2
			 U.S.C. 1301 et seq.) and chapter 5 of title 3, United States Code; and
					(B)subchapter V of
			 chapter 63 of title 5, United States Code.
					4.Suspension,
			 termination, or debarment of contractors for repeated violations of employment
			 or reemployment rights of members of uniformed services
			(a)In
			 generalSubchapter III of
			 chapter 43 of title 38, United States Code, as amended by section 2, is further
			 amended by adding at the end the following new section:
				
					4329.Suspension,
				termination, or debarment of contractors
						(a)Grounds for
				suspension, termination, or debarmentPayment under a contract
				awarded by a Federal executive agency may be suspended and the contract may be
				terminated, and the contractor who made the contract with the agency may be
				suspended or debarred in accordance with the requirements of this section, if
				the head of the agency determines that the contractor as an employer has
				repeatedly failed or refused to comply with a provision of this chapter.
						(b)Conduct of
				suspension, termination, and debarment proceedingsA contracting
				officer who determines in writing that cause for suspension of payments,
				termination, or suspension or debarment exists shall initiate an appropriate
				action, to be conducted by the agency concerned in accordance with applicable
				law, including Executive Order 12549 or any superseding executive order, the
				Federal Acquisition Regulation, and any other regulations prescribed to
				implement the law or executive order.
						(c)Effect of
				debarmentA contractor debarred by a final decision under this
				section is ineligible for award of a contract by a Federal executive agency,
				and for participation in a future procurement by a Federal executive agency,
				for a period specified in the decision, not to exceed 5
				years.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 43 of
			 such title, as amended by section 2, is further amended by inserting after the
			 item relating to section 4328, as added by such section, the following new
			 item:
				
					
						4329. Suspension, termination,
				or debarment of
				contractor.
					
					.
			(c)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Federal
			 Acquisition Regulatory Council shall amend the Federal Acquisition Regulation
			 to carry out section 4329 of title 38, United States Code, as added by
			 subsection (a).
			(d)Effective
			 dateSection 4329 of title 38, United States Code, as added by
			 subsection (a), shall apply with respect to failures and refusals to comply
			 with provisions of chapter 43 of such title occurring on or after the date of
			 the enactment of this Act.
			
